Citation Nr: 9906280	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-25 219	)	DATE
	)
	)

From the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for knee disability.

3.  Entitlement to a compensable rating for post-operative 
residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from March 1952 to March 
1959.

By a March 1995 RO decision, service connection was denied 
for a back disability and any knee disability.  Service 
connection was granted for post-operative residuals of a 
pilonidal cyst and a noncompensable evaluation was assigned.  
Thereafter, the veteran perfected an appeal of these actions 
by the RO.  In July 1996, he was scheduled for and appeared 
at an examination conducted at the Lebanon, Pennsylvania, VA 
medical center (MC).  The purpose of this examination was to 
obtain evidence about any symptoms due to the pilonidal 
cystectomy and to secure medical opinion evidence regarding 
the etiology of the claimed back and knee disorders.  

A memorandum prepared by the RO in July 1998 suggests that 
adjudicators had found the July 1996 examination to be 
insufficient.  It was specifically noted that a new 
examination was needed.  On August 3, 1998, the claims file 
was temporarily transferred to the Lebanon VAMC, presumably 
to acquire the medical evidence that was not provided the 
first time.  For some unexplained reason, the claims file was 
inadvertently transferred to the Board of Veterans' Appeals 
(Board) rather than to the VAMC.  The file was received at 
the Board on August 7, 1998, and, unfortunately, the Board 
prematurely docketed the case as an active appeal.  The 
veteran was scheduled for a hearing before the Board as he 
had previously requested, and such a hearing was conducted in 
October 1998.  

What appears clear from the sequence described above is that 
the evidentiary development sought by the RO has not yet been 
completed.  It would be improper at this point for the Board 
to take any substantive action on this case until the RO has 
completed its development and adjudication of the matter.  
Nevertheless, because the case is now on the Board's docket 
and currently in the Board's possession, action must be taken 
to allow the process initiated by the RO to continue.  The 
Board is therefore returning the claims folder to the RO.  
The Board regrets any delay or confusion its premature 
docketing of this matter may have caused.  

(The RO's attention is directed to the testimony provided at 
the October 1998 hearing, as well as additional evidence 
submitted by the veteran in November 1998.  As for the 
veteran's testimony, the Board notes that the veteran said 
that a physician had told him that pain in his back was due 
to removal of the pilonidal cyst.  Such a comment suggests 
that further action is required to advise the veteran of the 
need to submit such an opinion to complete his application.  
See Robinette v. Brown, 8 Vet.App. 69 (1995).  Also, the RO 
should be aware that the veteran testified that he did not 
desire to pursue the claim of service connection for knee 
disability, but instead was seeking service connection for 
right leg problems due to a myelogram performed in the 
1980's.)



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

- 3 -


